Kassal, J.
(dissenting). I fully concur with the views expressed in the dissenting opinion of Justice Milonas and present some additional observations.
On this record, the present situation, which vitally affects the welfare of the child, measures up to the “extraordinary circumstance” standard posed by the Court of Appeals in Matter of Bennett v Jeffreys (40 NY2d 543). It is critical that the best interests and welfare of the child be considered as of the present date. On one hand, we must take into account that we have a three-year-old boy who has been with his devoted foster parents for the full period of his life. Against this, we must weigh the probable alternatives in the child’s future, especially that the natural mother may be involuntarily returned to El Salvador, whether because of deportation by the immigration authorities, since she is an illegal alien or because of her economic condition. Also, there is a strong possibility that she may voluntarily return to that country. On balance, with special consideration, to the mother’s interests and all the factors, I believe the determination to have the child returned to the natural mother is not proper. (I am also mindful of the fact that, as recently as last week, the United States State Department issued a bulletin in which it considered El Salvador as being an unsafe country.)
The majority incorrectly implies that one of the principal factors upon which we, the dissent, would decide this appeal is the natural mother’s lack of finances, particularly in contrast to the financial position of appellants. The future of the child must be determined by an appropriate balancing of all competing considerations, and the respective financial standing of the parties is not the standard which we employ nor do we advocate such a measuring rod. Obviously, all factors must be carefully weighed.
As to the intimation that the mother did not have independent or competent counsel to advise her, this is not *52supported by the record. Although the attorney who first represented her was provided and was paid for by the Howies, that attorney did, without dispute, present the various alternatives to her in English as well as in Spanish and, thereafter, he made arrangements to have another attorney represent her on a pro bona basis. He also arranged to have her consult with a social worker who again conversed with her in Spanish and met with her on two occasions, outlining all of the various alternatives. The record also discloses that there were three lengthy hearings in the Family Court in which the mother was well represented by competent counsel, and the Family Court Judge, on all three occasions, did find for the natural mother after what was obviously a great deal of soul searching and concern. All of this belies the suggestion that she suffered because she did not have adequate counsel or independent advice.
I believe the majority is unduly concerned with the thought that the boy’s legal status may be “ambiguous for the rest of his life” if he remains with the Howies, since they will only have custody but cannot legally adopt the child. Concededly, it would be preferable to have a formal adoption. However, it should be kept in mind that the custodial parents do enjoy almost every right and do assume all the responsibilities of parenthood, except for the legal status of adoption. This does not pose so significant a concern affecting the child’s welfare as to preclude us from an over-all meritorious determination, with due consideration of all factors, including the best interests and welfare of the child. On balance here, the legal relationship of the child to the custodial parents is far less significant than the prevailing consideration that there is actual, loving parental care which the boy now has and, presumably, will continue to have.
I must also take issue with the last point presented in the opinion of the majority, namely that we are accomplishing by legal fiat what Solomon did not do. In truth, each and every day, on a regular basis, Judges are called upon to make extremely difficult and sensitive decisions with regard to the custody of children, whether it be in matrimonial actions or in custody proceedings, with the *53determination being which of two people would be the better custodian for the child. This responsibility has been thrust upon us not by choice but by reason of our judicial office and the needs of society. It is, indeed, an awesome one. But we are daily called upon in several other areas to exercise great wisdom, not the least of which is the determination of credibility, which is divining the truth and, similarly, we are mandated to be Solomon-like every time we mete out criminal sentences. As a matter of fact, in the discharge of our duty, we are even called upon to make the ultimate determination of life or death in a capital punishment case. This entrusts us with the supreme responsibility.
Thus, we are confronted with the necessity of making a determination as to this child in these circumstances at this point in time, not as to the time of birth. Although I recognize the improbability of legal adoption by the Howies, I have concluded that that factor is far from critical and does not outweigh the overwhelming advantages of the child remaining with the persons who have been his only “real” parents for the last three years, since the date of his birth.
Murphy, P. J., and Ross, J., concur with Asch, J.; Mironas and Kassar, JJ., dissent in separate opinions.
Orders of the Family Court of the State of New York, New York County, entered on March 31, 1982, May 28, 1982 and August 20, 1982, respectively, affirmed, without costs and without disbursements.